Affirmed and Memorandum Opinion filed January 27, 2005








Affirmed and Memorandum Opinion filed January 27,
2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00843-CV
____________
 
IN THE MATTER OF M.D.J.W.
 

 
On Appeal from the
315th District Court
Harris County,
Texas
Trial Court Cause No.
03‑04334J
 

 
M E M O R A N D U M   O
P I N I O N
M.D.J.W., a juvenile, was found to have engaged in delinquent
conduct and was placed on probation. 
Subsequently, he stipulated that he violated a term of his probation,
and, on June 29, 2004, the trial court committed appellant to the custody of
the Texas Youth Commission.  This appeal
followed.   
Appellant=s appointed counsel filed a brief in which he concludes the
appeal is wholly frivolous and without merit. 
The brief meets the requirements of Anders v. California, 386
U.S. 738, 87 S. Ct. 1396 (1967), presenting a professional evaluation of the
record demonstrating why there are no arguable grounds to be advanced.  See High v. State, 573 S.W.2d 807 
(Tex. Crim. App. 1978).




A copy of counsel=s brief was delivered to appellant
and appellant=s mother.  Appellant and his mother were advised of the
right to examine the appellate record and no motion to review the record or pro
se response has been filed.
We agree the appeal is wholly frivolous and without
merit.  Further, we find no reversible
error in the record.  A discussion of the
brief would add nothing to the jurisprudence of the State.
Accordingly, the judgment of the trial court is affirmed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed January 27, 2005.
Panel consists of Justices Yates,
Edelman, and Guzman.
Do Not Publish C Tex. R. App. P. 47.2(b).